SUMMARY ORDER

UPON DUE CONSIDERATION of this appeal from a judgment of the United States District Court for the Southern District of New York (Baer, J.), it is hereby
ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff Simon Baez appeals the grant of defendant Yeshiva University’s motion for summary judgment by the United States District Court for the Southern Dis*69trict of New York (Baer, J.). Plaintiff brought an action for employment discrimination on the basis of race and national origin pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. We affirm for substantially the reasons stated in the district court’s opinion and order. Baez v. Yeshiva Univ., No. 99 CIV. 11644(HB), 2000 WL 1897792 (S.D.N.Y.2000). As plaintiffs own testimony underscores, plaintiff has made no demonstration that defendant engaged in conduct prohibited by Title VII.
We have considered all of plaintiffs contentions that are properly before us and have found them to be without merit. The decision of the district court is therefore AFFIRMED.